Per Curiam.
This is the defendants’ appeal from a judgment of the District Court in favor of the plaintiff, the trial judge sitting without a jury.
The action was brought for rent. The evidence tended to show that prior to 1919, George Saunders, father of the plaintiff, was the owner of the premises occupied by the defendants and appellants; that rent was paid to George from 1915 until his death, about April 6th, 1919; that the defendants continued in the premises to September 17th, 1923, when this suit was instituted by the plaintiff, who' took a life estate in the premises in question under his father’s will, for the recovery of the balance of the rent alleged to be due. The rent claimed is at the rate of $8.50 a month, the defendants claiming that it should be $2.50 a, month only.
The trial judge found in favor of the plaintiff’s claim for $8.50 a month, and we think a critical examination of the exhibits and statements of accounts lend quite satisfactory support to the trial judge’s conclusion that the contract as *373between the plaintiff and these defendants, after the death of plaintiff’s father, was for $8.50 a month.
Plaintiff testified in effect that, after his father’s death, he went to- the premises and there made an arrangment with the defendants that the rent was to bo $8.50 a month, and was to he made up of two items, $2.50 for one floor and $6 for another floor. The statements and exhibits indicate that for a time the defendants recognized that as being the proper rent agreed upon, and made payments accordingly. This testimom', we think, justifies the finding of the trial judge in favor of the plaintiff, and that judgment will he affirmed, with costs.